DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, Species B (claims 1-4, 6-11, 13, 19 and 20) in the reply filed on 11/30/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strogies et al (US 2021/0151417).
Regarding claim 1, Strogies (Fig. 1) discloses a semiconductor device assembly, comprising: a substrate 19 having a first side and a second side opposite the first side; a first set of stacked semiconductor devices 31/32 at the first side of the substrate; a second set of stacked semiconductor devices 31-32 adjacent to the first set of stacked semiconductor devices; and wherein a temperature adjusting component 21 (i.e., cooling, 0053]) is at the second side of the substrate and at least partially aligned with the second set of stacked semiconductor devices, and wherein the temperature adjusting component 21 is configured to absorb at least a portion of a thermal energy 
Regarding claims 2-4, 8-9, 11 and 13, Strogies (Fig. 1) further discloses: the temperature adjusting component 21 is positioned with respect to the first and second sets of stacked semiconductor devices to at least partially thermally isolate the second set of stacked semiconductor devices from the first set of stacked semiconductor devices (partial thermal of the first set of stacked devices was absorbed by the temperature adjusting component 21 disposed underneath); the temperature adjusting component 21 has a recess; the recess is adjacent to the first set of stacked semiconductor devices 31/32; the first set of stacked semiconductor devices 31/32 has a first side, and wherein the second set of stacked semiconductor devices 31-32 has a second side, and wherein the first side and the second side define an area; the temperature adjusting component 21 is in the area; the temperature adjusting component 21 is a passive cooling unit ([0053]); and the temperature adjusting component 21 is positioned to absorb the portion of the thermal energy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strogies et al (US 2021/0151417).

Strogies does not disclose a third set of stacked semiconductor devices adjacent to an opposite side of the first set of stacked semiconductor devices.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Accordingly, it would have been obvious to include an addition third set of stacked semiconductor devices adjacent to an opposite side of the first set of stacked semiconductor devices because the number of the stacked semiconductor devices can be varied depending upon the particular desire for the power module.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strogies et al (US 2021/0151417) in view of Zinn (US 2021/0320078).
Strogies does not disclose the edge of the temperature adjusting component 21 is aligned with the side of the second set of stacked semiconductor devices 31/32.
However, Zinn (Fig. 3) teaches a semiconductor device comprising an edge of the temperature adjusting component 704 (0138]) is substantially aligned with a side of a semiconductor device 101. Accordingly, it would have been obvious to have the edge of the temperature adjusting component 21 of Strogies aligned with the side of the second set of stacked semiconductor devices 31/32 because such a modification would have involved a mere change in the size of the temperature adjusting component 21. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It appears that these changes produce no functional differences and therefore would have been obvious. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strogies et al (US 2021/0151417) in view of Monroe (US 10,121,766).
Strogies discloses the temperature adjusting component being a passive cooling unit, but does not disclose the temperature adjusting component being an active cooling unit.
However, Monroe teaches a semiconductor device comprising a temperature adjusting component 140 (Fig. 6), and a temperature adjusting component 140 is either 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHAT X CAO/           Primary Examiner, Art Unit 2817